[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     MAY 21, 2008
                                                  THOMAS K. KAHN
                            No. 07-14425
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 91-00300-CR-T-17-TGW

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

NORMAN LEON BURGESS,
a.k.a. Shine,
a.k.a. Leon Burgess,

                                                   Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 21, 2008)

Before TJOFLAT, BARKETT and PRYOR , Circuit Judges.

PER CURIAM:
       In United States v. Brazel et al., 102 F.3d 1120 (11 th Cir. 1997), we affirmed

appellant’s convictions and sentences for conspiracy to distribute cocaine base and

for use of a firearm during the commission of a drug trafficking crime.1 In United

States v. Burgess (BurgessI), No. 97-3455 (11 th Cir. 1999) (unpublished), we

affirmed the district court’s denial of appellant’s 18 U.S.C. § 3582(c)(2) motion to

reduce his life sentence pursuant to Amendment 505 to the Sentencing Guidelines.

On August 15, 2007, appellant again moved the district court under § 3582(c)(2) to

reduce his life sentence pursuant to Amendment 505, and again the court denied

his motion. He now appeals its ruling, contending that the court , in denying his

first § 3582(c)(2) motion, failed to take into consideration the sentencing factors of

18 U.S.C. § 3553(a) and the Supreme Court’s holding in United States v. Booker,

543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

       Booker is inapplicable in § 3582(c)(2) proceedings.2 As for appellant’s §

3582(c)(2) argument, it is barred by the law of the case doctrine. Under that

doctrine, “the trial court and appellate courts are bound by any findings of fact or

conclusions of law made by the appellate court in a prior appeal of the case at

       1
         Appellant was sentenced to life imprisonment on the conspiracy count and a
consecutive five-year prison sentence on the firearm count.
       2
          Booker is inapplicable to § 3582(c)(2) motions,” and cannot serve as the basis for
reducing a prisoner’s sentence under § 3582(c)(2). United States v. Moreno, 421 F.3d 1217,
1220 (11th Cir. 2005).


                                               2
issue.” United States v. Burns, 662 F.2d 1378, 1383-84 (11th Cir. 1981) (applying

the law-of-the-case doctrine to this Court’s conclusion, on prior appeal, that the

evidence was sufficient to support the defendants’ guilty verdict). The doctrine

precludes courts from revisiting issues that were decided both explicitly and by

necessary implication in a prior appeal. See Luckey v. Miller, 929 F.2d 618, 621

(11th Cir. 1991) (civil context). Implicit in Burgess I panel’s disposition is the

holding that the district court properly took the § 3553(a) factors into account in

denying appellant § 3582(c)(2) relief.

      AFFIRMED.




                                           3